           Case 1:18-cv-11299-IT Document 25 Filed 10/02/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

MARCIA FREDERICK, individually, and   )
on behalf of all others similarly situated,
                                      )
                                      )
       Plaintiffs,                    )
                                      )
v.                                    )
                                      )
UNITED STATES OLYMPIC COMMITTEE, ) Civil Action No: 1:18-cv-11299
USA GYMNASTICS (formerly known as the )
United States Gymnastics Federation), )
RICHARD CARLSON, MURIEL               )
GROSSFELD, GEORGE WARD,               )
                                      )
       Defendant.                     )


                                 NOTICE OF APPEARANCE

       Kindly enter the appearance of Kelly M. Bradshaw of the law firm of Greenberg Traurig

LLP as counsel for Defendant George Ward in the above-captioned matter.



                                              Respectfully submitted,


                                              /s/ Kelly M. Bradshaw
                                              Kelly M. Bradshaw, Esq. (BBO #689887)
                                              GREENBERG TRAURIG LLP
                                              One International Place, Suite 2000
                                              Boston, MA 02110
                                              Phone: (617) 310-6000
                                              Fax: (617) 310-6001
                                              bradshawke@gtlaw.com
                                              Attorney for George Ward

Dated: October 2, 2018
          Case 1:18-cv-11299-IT Document 25 Filed 10/02/18 Page 2 of 2



                             CERTIFICATE OF SERVICE

        I hereby certify that on October 2, 2018, a true copy of the above NOTICE OF
APPEARANCE was filed in accordance with the Court’s Electronic Filing Guidelines and will
be sent to all counsel of record by operation of the Court’s electronic filing system.

                                                 /s/ Kelly M. Bradshaw




                                           -2-
